Citation Nr: 1760936	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  12-03 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include degenerative disc disease (DDD) and degenerative joint disease (DJD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to February 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In January 2015 and June 2017, the Board remanded this matter, in part, for further development.  As remand directives have been substantially complied with, the Board will proceed with adjudication of the case.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's cervical spine disability is not etiologically related to his active duty service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a cervical spine disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may also be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis (organic diseases of the nervous system), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Turning to the evidence of record, the Veteran contends that his cervical spine disability was caused by his active duty service.  Specifically, the Veteran reported that while in service, he strained his neck when he and another serviceman loaded a 385 pound AN/ALQ EW training pod into the bomb rack.  Service treatment records (STRs) show that the Veteran had complaints of neck pain and diagnoses of mild muscular spasm and mild acute cervical muscle strain in 1989.  The Veteran also noted having a previous pinched nerve in 1985 on his enlistment physical.

Post-service records show that in April 1998, the Veteran complained of a pinched nerve in his neck.  The examiner noted "neck palp [sic] tenderness" and tightness of the left levator scapular, left paracervical, and left upper-trapezius, but noted no signs of nerve pinch or radiculopathy.

In February 2007, a radiology report of the Veteran's cervical spine showed disc disease at the C4-5 level.  Similarly, in February 2009, imaging results showed minimal spondylosis at C4-5.  

In March 2009, the Veteran established care at the Elgin CBOC and reported chronic/intermittent, left, post neck/shoulder pain for years.  The examiner diagnosed the Veteran with a trapezial strain.  

In a July 2009 Physical Therapy Consult, the Veteran complained of neck pain reporting the pain as constant, but that the severity fluctuates.  The examiner noted that the Veteran was able to turn his head side to side, up and down, and that the Veteran had neck and upper back pain with no signs of radiculopathy.  Additionally, a July 2009 cervical spine x- ray showed minimal degenerative changes at the C4-C5 level.

In a September 2009 Physical Therapy Consult, the Veteran reported that his neck is doing well and that he has not had pain in the past few weeks.  The examiner noted that the Veteran was able to move his head to all planes with no end range or increased pain.

In an October 2009 VA examination for the Veteran's cervical spine, the examiner noted range of motion findings of 0 to 45 degrees forward flexion, right and left lateral flexion of 0 to 30 degrees, limited by stiffness, and right and left lateral rotation 0 to 70 degrees.  The Veteran did not exhibit muscle spasms, tenderness, or abnormal gait.  The examiner diagnosed the Veteran with minimal degenerative joint disease (DJD) with degenerative disc disease (DDD) of the cervical spine at the C4-5 level, and found that it is not caused by or related to his military service.  The examiner further found no objective evidence of muscular strain at the time.

In April 2015, the Veteran received a VA examination in which the examiner noted no gross deformity, no tenderness, spasms, painful motion, abnormal movement, or guarding or motion.  The examiner further found no fatigue, lack of endurance, weakness, atrophy, incoordination, or instability.  The examiner diagnosed the Veteran with Somatic Joint Dysfunction-cervical with muscle spasm noting that the Veteran's neck condition pre-existed the Veteran's service and was not aggravated in any measurable way beyond its natural progression.  The examiner supported his conclusion with current x-ray findings showing changes consistent with aging.  

In a June 2017 medical opinion, the examiner found that the Veteran's cervical spondylosis was not a clearly and unmistakable pre-existing condition and that it was not caused by, related to, or aggravated beyond its natural progression by military service.  The examiner initially explained that the Veteran's pre-existing pinched nerve resolved prior to service as evidenced by the Veteran's STRs which referenced the prior pinched nerve and included a notation of "all clear now."  Further, the Veteran's entrance physical showed a normal spine and neuro exam.  

As it relates to the Veteran's in-service cervical strain, the examiner explained that while in service, the Veteran's muscle strain/spasm resolved without residuals.  The examiner noted that the Veteran's STRs are silent for cervical neck conditions and or residuals, and that the Veteran had a normal spine and neurological exam on separation.  Moreover, the Veteran's post-service medical records are silent for cervical muscle strain.  The examiner also noted that muscle strain/spasm is an acute and transient condition involving muscles and ligaments (soft tissue) which resolve completely, as opposed to spondylosis, which is a degenerative process involving the discs and vertebral bodies.  Additionally, the examiner noted that
the Veteran's STR's and post-service records are silent as to any spondylosis or residuals until 2007, 17 years post-service, and that there is no clinical correlation between the Veteran's in-service muscle strain and current spondylosis as one being the cause of or related to the other.  Therefore, it is less likely than not that the Veteran's in-service strain caused the Veteran's spondylosis or degenerative changes.  

Considering the above and remaining evidence of record, the Board finds that service connection is not warranted for the Veteran's cervical spondylosis or degenerative changes.  The Board recognizes that the Veteran, his brother, and friends have reported that the Veteran experiences pain in his neck; however, pain alone, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  The Board also recognizes that under 38 U.S.C.A. § 1117, and its implementing regulations of 38 C.F.R. § 3.317, a Veteran may be service-connected for an undiagnosed illness manifested by pain if the claimant served in the Southwest Asia theater of operations during the Persian Gulf War.  However, the Veteran did not have such service; therefore, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable to this case.  See also Joyner v. McDonald, 766 F.3d 1393 (Fed. Cir. 2014).  Additionally, while the Veteran reported an onset of pain to his neck occurring at the last year of military service; his separation physical was silent as to any neck pains or other neck disabilities.  

The Board notes that a December 2009 medical opinion from the Veteran's private chiropractic physician found that the Veteran's symptoms are most likely caused by his previous cervical spine injury suffered in service and that his mild degenerative disc disease is not contributing to his neck pain and shoulder pain.  However, the Board reiterates that pain alone is not a diagnosed disability for which the Veteran may be compensated for.  Moreover, the physician's determination that the Veteran's degenerative disc disease does not contribute to the Veteran's symptoms essentially coincides with the VA examiner's opinions that the Veteran's disc disease is a degenerative process and would not be related to the Veteran's service.  

Therefore, the Board finds that the VA examinations are the most probative evidence of record.  The examinations are credible, persuasive, and consistent with the evidence of record.  Moreover, the examiners indicated a review of the Veteran's full claim file, including notations and references of pertinent treatment notes that were considered, prior to rendering their medical opinion.  

Therefore, as the preponderance of evidence is against the claim, the benefit of the doubt doctrine does not apply, and the claim is denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a cervical spine disability, to include degenerative disc disease (DDD) and degenerative joint disease (DJD) is denied.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


